DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 11/15/2021.
Claims 6-44 are pending. Claims 6-15, 24-35 are withdrawn.  Claims 16,17,20,36,37,40 and 44 are amended. 
The objections of Claims 16,17,20,36,37,40 and 44 are withdrawn. 
The rejections of Claim(s) 16, 17, 20, 36, 37, 40 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0102536 (US ‘536) are withdrawn in view of Applicant’s submission of a statement of common assignment disqualifying it as 35 USC 102(a)(2) prior art under the exception in 35 USC 102(b)(2)(C). 
Claim(s) 16, 17, 20, 36, 37, 40 and 44 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0102536 (US ‘536).
Claim 18, 19, 21-23, 38, 39 and 41-43 stand rejected under 35 U.S.C. 103 as being unpatentable over US ‘536.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 20, 36, 37, 40 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0102536 (US ‘536).
As to Claim 16, US ‘536 discloses a positive electrode material with the structure of 
    PNG
    media_image1.png
    259
    425
    media_image1.png
    Greyscale
wherein 101 and 102 correspond 
As to Claim 17, see discussion of Claim 1. 
As to Claim 20, the atomic percentages of the atoms in the crystal are obtained by EDX analysis (para. 0389). 
As to Claim 36, see discussion of Claim 16 above. 
As to Claim 37, see discussion of Claim 17 above. 
	As to Claim 40, see discussion of Claim 20 above. 
	As to Claim 44, Table 3 illustrates a ratio of 0.043 of F to 1 of cobalt.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18, 19, 21-23, 38, 39 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘536.
As to Claim 18, US ‘536 fails to disclose the amount of magnesium in a crystal grain via EDX is detected at the lower detection limit and the EDX analysis of magnesium on the boundary is at above the lower limit. 
As to the difference, US ‘536 that the magnesium content in the crystal migrates to surface i.e. the second region in the presence of fluorine (para. 0121).
It would have been obvious to one of ordinary skill in the art to realize the magnesium content via EDX analysis would be far lower in the crystal grain that it would be on the surface region of the crystal. 

As to the differences, Table 2 shows the atomic percentage of Mg at the second region as 2.8 % (Table 2).  US ‘536 further notes that the magnesium content in the crystal migrates to surface i.e. the second region in the presence of fluorine (para. 0121).
It would have been obvious to one of ordinary skill in the art to realize the magnesium atomic percentages via EDX analysis would be far lower in the crystal grain that it would be on the surface region of the crystal.
As to Claim 21-23, US ‘536 fails to disclose a battery that further comprised conductive additives such as graphene or carbon nanotubes. 
As to the difference, it would have been obvious to one of ordinary skill in the art to include a conductive additive in a battery composition for the obvious benefit of improving electron conductivity through the electrode material. 
As to Claims 38 and 39, see discussion of Claims 18 and 19 above. 
As to Claims 41-43, see discussion of Claims 21-23 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 11/19/2021
/MARK KOPEC/Primary Examiner, Art Unit 1762